Judgment insofar as it is against the plaintiff for no cause of action against the defendants Crumlish and Sean Cab Corporation unanimously reversed on the law and facts and a new trial granted, with costs to appellant to abide the event, and otherwise judgment affirmed. Memorandum: The verdict in favor of the defendants Crumlish and Sean Cab Corporation is against the weight of the evidence. (Appeal from judgment of Oneida Trial Term in favor of defendants, Crumlish, Sean Cab, Roson, for no cause of action; as to defendant Colon, court granted motion to dismiss complaint at close of plaintiff’s case, in an automobile negligence action.) Present — Bastow, J. P., Goldman, Henry and Del Vecchio, JJ.